


110 HR 4453 IH: Underage Drinking Prevention Act of

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4453
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Towns (for
			 himself, Mr. Whitfield,
			 Ms. Berkley,
			 Ms. Jackson-Lee of Texas,
			 Mr. Porter,
			 Ms. Ros-Lehtinen,
			 Mr. Wynn, and
			 Mr. Gordon of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant to increase enforcement of laws to
		  prohibit underage drinking through social sources, to improve reporting of
		  Federal underage drinking data, to establish grants to increase parental
		  involvement in school-based efforts to reduce underage drinking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Underage Drinking Prevention Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)While underage
			 drinking has been on the decline for more than 20 years, the consumption of
			 beverage alcohol by underage youth is an ongoing national concern. According to
			 the Substance Abuse and Mental Health Services Administration, 10.8 million
			 Americans between the ages of 12 to 20 for whom alcohol is illegal report
			 current alcohol use, approximately 28 percent of that age group.
			(2)Data from the
			 National Academy of Sciences/Institute of Medicine, the Federal Trade
			 Commission, the Century Council and the American Medical Association show that
			 most youth who drink obtain alcohol primarily through noncommercial sources,
			 such as family and friends.
			(3)According to
			 research conducted by Teenage Research Unlimited (TRU) for the Century Council,
			 10–18 year olds say parents and school teachers should begin discussing the
			 dangers and consequences of underage drinking with children by age 11.
			(4)The role of
			 parents in reducing underage drinking, particularly among middle-school aged
			 children, is critical. Numerous studies confirm the crucial role parents play
			 in shaping the behavior and decisionmaking skills of their children. For
			 example, a study reported in Health Education and Behavior, February 2001,
			 suggests that parental involvement is associated with a 67 percent less
			 likelihood of drinking.
			(5)The Surgeon
			 General’s 2007 Call to Action to Prevent and Reduce Underage Drinking
			 recognizes that significant social transitions, such as moving from elementary
			 school to middle school or from middle school to high school may increase the
			 likelihood that adolescents will use alcohol, in part because they increase
			 adolescent stress levels. Additionally, evidence shows that youth who spend
			 more time engaged in volunteering, sports, music, academics and leadership are
			 less likely to engage in risky behaviors, such as alcohol use.
			(6)According to a
			 2004 study published in the Journal of Adolescent Health, Adults’
			 Approval and Adolescents’ Alcohol Use, one in five teens reported
			 drinking alcohol that was provided by a parent or a friend’s parent at a party.
			 Additionally, researchers found that such provision of alcohol significantly
			 increased the likelihood of regular and binge drinking.
			(7)A
			 2003 report submitted to Congress by the National Academy of Sciences Institute
			 of Medicine recommended that underage drinking cannot be successfully addressed
			 by focusing on youth alone. Two out of three teens (aged 13 to 18) said it is
			 easy to get alcohol from their homes without their parents knowing it.
			 Thirty-three percent of teens responded that it is easy to obtain alcohol from
			 their own parents (knowingly); this increases to 40 percent when it is from a
			 friend’s parent.
			(8)The Surgeon
			 General’s 2007 Call to Action to Prevent and Reduce Underage Drinking supports
			 holding adults accountable for underage drinking at house parties, even when
			 those adults are not at home.
			(9)In
			 nearly 20 States, legislatures are considering bills to increase penalties for
			 adults who provide alcohol to people under the age of 21. Those penalties
			 include higher fines, driver’s license suspensions and even jail.
			(10)The Surgeon
			 General’s 2007 Call to Action to Prevent and Reduce Underage Drinking includes
			 the need for complete and timely information on patterns and trends in youth
			 alcohol consumption in order to develop and evaluate prevention strategies.
			 Additionally, reports from the General Accounting Office and the Department of
			 Health and Human Services demonstrate the need for better data collection and
			 effective evaluation of on-going programs.
			3.Sense of the
			 CongressIt is the sense of
			 the Congress that:
			(1)Understanding
			 which programs are effective in reducing underage drinking will maximize scarce
			 Federal resources and help the nation confront underage drinking in a more
			 effective and cost-efficient manner and enable local communities to implement
			 the most effective tactics to reduce underage drinking.
			(2)Evaluation is
			 necessary. Therefore the Substance Abuse and Mental Health Services
			 Administration should explore ways to expand and improve evaluation efforts
			 while preserving and continuing current programs and funding in the interest of
			 achieving maximum effectiveness.
			(3)The Substance Abuse
			 and Mental Health Services Administration should continue to improve evaluation
			 efforts and national outcome measures (NOMS) reporting in the Substance Abuse
			 Prevention and Treatment Block Grant and other grant programs, when
			 appropriate.
			(4)Federal agencies
			 should strive to evaluate all federally funded underage drinking programs and
			 modify programs as needed to reach maximum effectiveness in reducing underage
			 drinking.
			4.Enforcement and
			 public education grants to reduce social sources of underage drinking
			(a)PurposesThe
			 purposes of this section are to—
				(1)increase
			 enforcement of underage drinking that occurs at house parties across the nation
			 and instances of adults providing alcohol to people under age 21;
				(2)inform the public
			 of the legal consequences of providing alcohol to people under the minimum
			 drinking age of 21;
				(3)educate the public
			 that the majority of people who drink underage are obtaining their alcohol from
			 social sources such as family and friends; and
				(4)enhance, not
			 supplant, effective local community initiatives for enforcing underage drinking
			 laws.
				(b)Authorization of
			 program
				(1)In
			 generalThe Director of the
			 Office of Juvenile Justice and Delinquency Programs (in this section referred
			 to as the Director) shall award grants to States and units of
			 local government to implement and evaluate enforcement and public education
			 programs aimed at reducing the provision of alcohol by social sources to
			 underage drinkers as part of the Enforcing Underage Drinking Laws
			 Program.
				(2)Supplement, not
			 supplantFunds provided under
			 this section shall be used to supplement and not supplant funds expended for
			 existing programs related to the prevention of underage drinking and the
			 enforcement of underage drinking laws.
				(c)EligibilityTo
			 be eligible to receive a grant under
			 subsection (a), a State or unit of local
			 government, or a consortia of States or such units, shall prepare and submit to
			 the Director an application at such time, in such manner, and containing such
			 information as the Director may require, which shall include—
				(1)a
			 description of the activities to be carried out under the grant; and
				(2)an assurance that the applicant will
			 evaluate its program and submit a report to the Director concerning the
			 effectiveness of the programs and activities carried out under the grant.
				(d)Uses of
			 fundsEach State or unit of local government that receives a
			 grant under this section shall use the grant funds to carry out the activities
			 described in the application submitted by such State or unit under
			 subsection (c).
			(e)Administrative
			 expensesNot more than 6 percent of a grant awarded under this
			 section may be expended for administrative expenses.
			(f)DefinitionIn
			 this section, the term social source means a noncommercial
			 individual (including family members, friends or other individuals) who
			 intentionally provide or serve alcohol to underage drinkers or knowingly allow
			 underage drinking to occur on property they own, lease or otherwise control
			 (recognizing that State laws do provide exceptions for some individuals under
			 certain circumstances).
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2008 and 2009, and
			 such sums as may be necessary for each subsequent fiscal year.
			5.Improved data
			 collection and reporting
			(a)In
			 generalThe Secretary of Health and Human Services, in his role
			 as Chair of the Interagency Coordinating Committee on the Prevention of
			 Underage Drinking authorized in section 519B(c) of the Public Health Service
			 Act (42 U.S.C. 290bb–25b(c)), shall work with members of such Committee to
			 improve Federal collection of data related to underage drinking by ensuring
			 that federally funded surveys related to underage drinking collect and report
			 data in a consistent manner to accurately reflect underage drinking that allows
			 users of such data to—
				(1)compare the
			 results of surveys conducted and reports issued by various entities; and
				(2)isolate such data
			 with respect to the demographic category of individuals who are under the age
			 of 21.
				(b)Establishment of
			 Federal data collection improvement committee
				(1)In
			 generalThe Secretary of
			 Health and Human Services, in his role as Chair of the Interagency Coordinating
			 Committee on the Prevention of Underage Drinking, shall establish a Federal
			 data improvement committee with representatives from each member of the
			 Interagency Coordinating Committee.
				(2)Committee
			 tasksIn working to improve Federal data collection on underage
			 drinking, the Federal data improvement committee under
			 paragraph (1) shall undertake the
			 following efforts in addition to any other tasks requested by the
			 Secretary:
					(A)The committee
			 shall review ways to preserve trend data while simultaneously increasing the
			 consistency of data collection.
					(B)The Committee shall review all Federal data
			 collected on underage drinking and ensure that all data collected allows for
			 the demographic breakdown of data related to individuals who are under the age
			 of 21.
					(C)The Committee
			 shall review State data that is made available from research conducted or
			 supported by States, that is gathered in whole or in part with the use of
			 Federal funds to ensure timely reporting and publishing of State data on
			 underage drinking.
					(D)The Committee
			 shall establish short-term and long-term goals with respect to improving
			 Federal data collection not later than one year after the date of the enactment
			 of this Act.
					(E)The Committee
			 shall consult with States, public and private entities (including institutions
			 of higher education), public health and consumer organizations, the beverage
			 alcohol industry, and other users of Federal data on underage drinking with
			 respect to the use of such Federal data and recommendations for improvements to
			 the collection and reporting of such Federal data.
					6.Grants to increase
			 parental involvement in school-based efforts to prevent underage
			 drinking
			(a)Authorization of
			 program
				(1)In
			 generalThe Secretary of Education shall award grants on a
			 competitive basis to local educational agencies to develop and implement
			 innovative and effective programs to increase parental awareness and
			 involvement in reducing underage drinking in elementary and secondary
			 schools.
				(2)Supplement, not
			 supplantFunds provided under this section shall be used to
			 supplement and not supplant funds expended for the Safe and Drug-Free Schools
			 and Communities Act
				(b)EligibilityTo
			 be eligible to receive a grant under
			 subsection (a), a local educational agency
			 shall prepare and submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require. Such
			 application shall include—
				(1)a
			 description of the activities to be carried out under the grant;
				(2)an assurance that such activities will meet
			 the principles of effectiveness described in section 4115 of the Safe and
			 Drug-Free Schools and Communities Act (20 U.S.C. 7115); and
				(3)an assurance that
			 the applicant will evaluate its program and submit a report to the Secretary
			 concerning the effectiveness of the programs and activities carried out under
			 the grant.
				(c)Highlight
			 existing effective programsThe Secretary shall identify
			 existing, effective, national programs that increase interaction between
			 parents and children to prevent underage drinking, and shall disseminate
			 information on those programs to local educational agencies as model programs
			 for replication at the local level.
			(d)Administrative
			 expensesNot more than 6 percent of a grant awarded under this
			 section may be expended for administrative expenses.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2008 and 2009, and
			 such sums as may be necessary for each subsequent fiscal year.
			
